Filed 1/29/21 P. v. Joseph CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR



THE PEOPLE,                                                                  B304271
                                                                             (Los Angeles County
           Plaintiff and Respondent,                                         Super. Ct. No. BA050650)

           v.

ERIC SCOTT JOSEPH,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, David V. Herriford, Judge. Affirmed.
     Christine M. Aros, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Julie L. Garland, Senior
Assistant Attorney General, Arlene A. Sevidal and Minh U.
Le, Deputy Attorneys General, for Plaintiff and Respondent.
  ____________________________________________________

                      INTRODUCTION
      A jury convicted appellant of first degree murder with
special circumstances, a crime he committed when he was 20
years old. The court sentenced appellant to life in prison
without the possibility of parole (LWOP). Following the
enactment of Penal Code section 3051, appellant petitioned
the superior court for a youth offender parole hearing under
that statute.1 Section 3051 affords these parole hearings to
offenders who were younger than 26 at the time of their
crimes and are serving lengthy, non-LWOP sentences. It
also makes juvenile offenders sentenced to LWOP eligible for
such hearings. But section 3051 does not afford youth
offender parole hearings to young-adult offenders like
appellant, sentenced to LWOP. In his petition, appellant
argued section 3051’s exclusion of his group of offenders
violated equal protection. The superior court denied the
petition.
      On appeal, appellant contends he is similarly situated
to both young-adult offenders serving non-LWOP sentences
and juvenile offenders serving LWOP sentences. He argues
that excluding him from section 3051’s scope while including


1    Undesignated statutory references are to the Penal Code.



                              2
these other groups is not rationally related to a legitimate
government interest.
      We conclude section 3051 does not violate appellant’s
equal protection rights. The Legislature rationally could
have concluded that the combination of their more serious
offense and their older age at the time of their crimes made
young-adult offenders serving LWOP sentences more
culpable and less likely to be rehabilitated than either of the
other groups to which appellant points. We therefore affirm.

                       BACKGROUND2
       In July 1986, appellant committed murder during the
commission of a robbery. He was 20 years old at the time he
committed this crime. A jury later convicted appellant of
first degree murder and found true the special circumstance
allegation that the murder was committed in the commission
of a robbery. The court sentenced appellant to LWOP.
       In 2019, appellant petitioned in propria persona for a
youth offender parole hearing under section 3051. While
recognizing that as a young-adult offender serving an LWOP
sentence, he was not eligible for such a hearing under
section 3051, appellant argued his exclusion from relief
violated his right to equal protection of the laws. Appellant
contended he was similarly situated to young offenders who


2      We have granted appellant’s request to take judicial notice
of the record in his direct appeal, case number B093808,
including our unpublished decision issued on May 28, 1996.



                                3
committed first degree murder without special
circumstances and received non-LWOP sentences, a group
eligible for youth offender parole hearings under section
3051. He asserted there was no rational basis for the
statute’s exclusion of young-adult offenders sentenced to
LWOP.
      The superior court summarily denied appellant’s
petition, noting he was ineligible for a youth offender parole
hearing under section 3051 because he was sentenced to
LWOP. Appellant timely appealed, renewing his contention
that section 3051 violates his right to equal protection.

                         DISCUSSION
      A. Youth Offender Parole Hearings
      The Legislature enacted section 3051 in 2013 in
response to judicial decisions establishing constitutional
limits on the length of sentences for juvenile offenders.
(Stats. 2013, ch. 312, § 1; § 3051.) This statute gives eligible
youth offenders the opportunity for parole in their 15th,
20th, or 25th year of incarceration depending on the
sentence they are serving for their controlling offense.3
(§ 3051, subd. (b)(1)-(4).) In enacting section 3051, “the
Legislature explained that ‘youthfulness both lessens a
juvenile’s moral culpability and enhances the prospect that,


3     Under section 3501, the “‘controlling offense’” is “the
offense or enhancement for which any sentencing court imposed
the longest term of imprisonment.” (§ 3051, subd. (a)(2)(B).)



                               4
as a youth matures into an adult and neurological
development occurs, these individuals can become
contributing members of society.’” (In re Jenson (2018) 24
Cal.App.5th 266, 276, quoting Stats. 2013, ch. 312, § 1.)
      Initially, section 3051 applied only to juveniles -- those
who were under 18 years of age at the time they committed
their crimes -- but the Legislature later extended its
operation to young-adult offenders who were under 23, and
then to those who were under 26, at the time of their crimes.
(Stats. 2013, ch. 312, § 4; Stats. 2015, ch. 471, § 1; Stats.
2017, ch. 675, § 1.) These amendments reflected the
Legislature’s recognition that young adults are not yet fully
matured, and that because of their youth, these offenders
have a lower degree of culpability and an increased potential
for rehabilitation when compared with older, fully matured
adult offenders.4 (See In re Williams (2020) 57 Cal.App.5th

4     In support of the bill extending the statute’s reach to those
under 26 years old, the bill’s author stated: “‘Scientific evidence
on adolescence and young adult development and neuroscience
shows that certain areas of the brain, particularly those affecting
judgement and decision-making, do not develop until the early-to-
mid-20s. Research has shown that the prefrontal cortex doesn’t
have nearly the functional capacity at age 18 as it does at 25.
The prefrontal cortex is responsible for a variety of important
functions of the brain including: attention, complex planning,
decision making, impulse control, logical thinking, organized
thinking, personality development, risk management, and
short-term memory. These functions are highly relevant to
criminal behavior and culpability.’” (Assem. Com. on Pub.
Safety, Analysis of Assem. Bill No. 1308 (2017-2018 Reg. Sess.),
(Fn. is continued on the next page.)


                                       5
427, 459 (Williams) [“The legislative history suggests the
Legislature was motivated by dual concerns: that lengthy
life sentences did not adequately account for, first, the
diminished culpability of youth, and second, youthful
offenders’ greater potential for rehabilitation and
maturation”].) Section 3051 does not apply, however, to
young-adult offenders like appellant, serving LWOP
sentences.5 (§ 3051, subd. (h).)

      B. Analysis
      Appellant argues section 3051 violates equal protection
under both the California Constitution and the United
States Constitution by withholding youth offender parole
hearings from young-adult offenders serving LWOP
sentences while affording such hearings to juvenile-offenders
serving LWOP sentences and young-adult offenders serving
non-LWOP sentences. “We review an equal protection claim
de novo.” (People v. Laird (2018) 27 Cal.App.5th 458, 469.)
      Our analysis of state and federal equal protection
claims is similar. (People v. Chatman (2018) 4 Cal.5th 277,
288 (Chatman).) Absent reliance on a suspect classification,
such as race, or a burden on fundamental rights, we will find

at 2.) The bill’s author further stated that following section
3051’s enactment, offenders’ “‘motivation to focus on
rehabilitation has increased.’” (Assem. Com. on Pub. Safety,
Analysis of Assem. Bill No. 1308, supra,) at 3.)
5     Section 3051 also excludes other groups of offenders not
pertinent to this appeal. (§ 3051, subd. (h).)



                                 6
a denial of equal protection “only if there is no rational
relationship between a disparity in treatment and some
legitimate government purpose.” (Id. at 288-289.) “In order
to decide whether a statutory distinction is so devoid of even
minimal rationality that it is unconstitutional as a matter of
equal protection, we typically ask two questions. We first
ask whether the state adopted a classification affecting two
or more groups that are similarly situated in an unequal
manner. [Citation.] If we deem the groups at issue similarly
situated in all material respects, we consider whether the
challenged classification ultimately bears a rational
relationship to a legitimate state purpose.” (Id. at 289.)
      “This so-called ‘rational basis’ scrutiny is exceedingly
deferential: A law will be upheld as long as a court can
‘speculate’ any rational reason for the resulting differential
treatment, regardless of whether the ‘speculation has “a
foundation in the record,”’ regardless of whether it can be
‘empirically substantiated,’ and regardless of whether the
legislature ever ‘articulated’ that reason when enacting the
law. [Citation.] A court may not ‘second-guess’ the
‘“wisdom, fairness, or logic”’ of the law, and may invalidate it
only if the challenger ‘“negative[s] every conceivable basis”’
for the differential treatment.” (People v. Love (2020) 55
Cal.App.5th 273, 287-288 (Love).)
      Appellant contends that young-adult offenders serving
LWOP sentences are similarly situated to both young-adult
offenders serving non-LWOP sentences and juvenile
offenders serving LWOP sentences, and that no rational


                               7
basis supports section 3051’s disparate treatment of those
groups. We disagree. Even assuming appellant’s group is
similarly situated to the groups afforded a youth parole
hearing parole under the statute, the statute’s classifications
have a sufficient rational basis.
      Our colleagues in Division Five recently rejected a
claim nearly identical to appellant’s. In Williams, supra,
57 Cal.App.5th 427, a young-adult offender serving an
LWOP sentence similarly argued that section 3051 violated
equal protection by denying him a youth offender parole
hearing while affording one for young-adult offenders
serving non-LWOP sentences.6 The court concluded both
that those groups were not similarly situated and that a
rational basis existed for their disparate treatment.
(Williams, at 459-461.) In finding a sufficient rational basis
to support section 3051, the court stated: “The Legislature
has prescribed an LWOP sentence for only a small number of
crimes. These are the crimes the Legislature deems so
morally depraved and so injurious as to warrant a sentence
that carries no hope of release for the criminal and no threat
of recidivism for society. In excluding LWOP inmates from
youth offender parole hearings, the Legislature reasonably

6     The appellant in Williams suggested only “[i]n passing”
that he was also similarly situated to juveniles sentenced to
LWOP, and the court disposed of this contention in a brief
footnote, without reaching whether a rational basis supported
section 3051’s disparate treatment of the latter group. (Williams,
supra, 57 Cal.App.5th at 460, fn. 5.)



                                8
could have decided that youthful offenders who have
committed such crimes -- even with diminished culpability
and increased potential for rehabilitation -- are nonetheless
still sufficiently culpable and sufficiently dangerous to
justify lifetime incarceration.” (Williams, at 460; accord,
People v. Blackwell (2016) 3 Cal.App.5th 166, 202 [“First
degree special-circumstance murder, viewed in the abstract,
is perhaps the most serious offense under California law”];
Conservatorship of Hofferber (1980) 28 Cal.3d 161, 172
[“Variation of the length and conditions of confinement,
depending on degrees of danger reasonably perceived as to
special classes of persons, is a valid exercise of state
power”].) We agree with Williams’s analysis regarding
section 3051’s disparate treatment of young-adult offenders
serving LWOP sentences and those serving non-LWOP
sentences.
       We further conclude that a rational basis supports the
statute’s distinction between young-adult offenders serving
LWOP sentences and juvenile offenders serving the same
sentences. The Legislature rationally could have concluded
that despite not being fully matured, young-adult offenders
who committed the gravest of crimes, resulting in LWOP
sentences, were more culpable and less likely to rehabilitate
than juveniles who committed similar crimes. Indeed, the
United States Supreme Court has found the distinction
between juveniles and non-juveniles significant in the realm
of criminal sentencing. (See, e.g., Roper v. Simmons (2005)
543 U.S. 551, 574 (Roper) [Eighth Amendment of United


                              9
States Constitution prohibits death penalty for those
younger than 18]; Miller v. Alabama (2012) 567 U.S. 460,
465 (Miller) [Eighth Amendment prohibits mandatory
LWOP sentences for those younger than 18].) “[W]hile
‘[d]rawing the line at 18 years of age is subject . . . to the
objections always raised against categorical rules . . . [, it] is
the point where society draws the line for many purposes
between childhood and adulthood.’” (People v. Argeta (2012)
210 Cal.App.4th 1478, 1482, quoting Roper, supra, at 574.)
      In support of his contention that section 3051
nevertheless violates equal protection, appellant cites a
concurrence in In re Jones (2019) 42 Cal.App.5th 477
(Jones). In Jones, the Court of Appeal rejected a claim that
section 1170, subdivision (d)(2), violates equal protection by
allowing juvenile offenders serving LWOP sentences, but not
young-adult offenders serving those sentences, to petition for
resentencing. (Jones, supra, at 480.) However, a concurring
opinion expressed the position that section 3051’s disparate
treatment of young-adult offenders sentenced to LWOP may
violate equal protection. (Jones, at 483 (conc. opn. of Pollak,
J.).) Addressing the disparity between young-adult offenders
serving LWOP sentences and those serving non-LWOP
sentences, the concurrence stated: “The presumptive fact
that the LWOP sentence was based on a more serious
offense provides no rational basis for the distinction because
the statute is not designed to determine the degree of
appropriate punishment but to determine whether the
individual has outgrown his or her criminality. There is no


                               10
reason to conclusively presume that one such person is more
likely to have satisfactorily matured than the other.” (Id. at
486.) Turning to the disparity between young-adult
offenders serving LWOP sentences and juvenile offenders
serving those sentences, the concurrence stated that a youth
parole hearing provides only for an evaluation of the
inmate’s suitability for release, and that “[t]he Legislature
having recognized that the maturing process normally
continues to at least 25 years of age, there is little if any
reason to deny these individuals the opportunity to show
that they have attained the level of maturity that warrants
their return to society.” (Ibid.)
      Appellant argues we should follow the reasoning of the
concurring opinion in Jones. We are unpersuaded. In
enacting section 3051 and in later extending its reach to
most young-adult offenders, the Legislature sought to
address both juveniles’ increased chances of rehabilitation
and their diminished moral culpability. (See In re Jenson,
supra, 24 Cal.App.5th at 276, quoting Stats. 2013, ch. 312,
§ 1; Williams, supra, 57 Cal.App.5th at 459; Assem. Com. on
Pub. Safety, Analysis of Assem. Bill No. 1308 (2017-2018
Reg. Sess.), at 2-3.) The tiered parole eligibility dates the
statute provides based on the offender’s sentence support
that the Legislature was not blind to the varying degrees of
culpability even within the groups of eligible offenders. (See
§ 3051, subd. (b)(1)-(4).) As discussed, the Legislature
rationally could have determined that young-adult offenders
serving LWOP sentences were generally more culpable than


                              11
either young adults serving non-LWOP sentences or
juveniles serving LWOP sentences.
      Moreover, even if the Legislature had focused on the
potential for rehabilitation alone in enacting section 3051, it
rationally could have concluded that either their more
serious offenses or their older age at the time of the crime
made them more dangerous and less likely to be
rehabilitated. That this conclusion may be wrong in some
cases does not render the Legislature’s measure irrational.
(Johnson v. Department of Justice (2015) 60 Cal.4th 871, 887
[“‘[w]hen conducting rational basis review, we must accept
any gross generalizations and rough accommodations that
the Legislature seems to have made.’ [Citation.] ‘A
classification is not arbitrary or irrational simply because
there is an “imperfect fit between means and ends”’”].)
      Finally, affording juvenile offenders sentenced to
mandatory LWOP a meaningful opportunity to obtain
release is necessary to accommodate the Eighth
Amendment’s prohibition on mandatory LWOP sentences for
juveniles. (See Miller, supra, 567 U.S. at 465.) No similar
requirement applies to young-adult offenders, whom the
Eighth Amendment does not protect from mandatory LWOP
sentences. The legislature rationally could have decided to
afford section 3051’s potential relief to those serving LWOP
sentences only where constitutionally required.
      We recognize that the Legislature’s judgment could be
seen as harsh or unfair. It is possible that a young-adult
offender would prove suitable for release at some point


                              12
during his incarceration if given the chance, yet that
offender will never receive an opportunity to make that
showing under section 3501, as currently enacted. But we
are not tasked with assessing the wisdom or desirability of
the Legislature’s choice. Rather, our duty is to determine
whether its choice had a sufficient rational basis. (See
Chatman, supra, 4 Cal.5th at 288-289; Love, supra,
55 Cal.App.5th at 287-288.) We conclude it did.




                             13
                     DISPOSITION
     The superior court’s order is affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                             14